DETAILED ACTION
The reply is not fully responsive to the prior Office Action because of the following matter.
The replacement drawings include a boundary line that is surrounded on both sides by claimed matter.  The examiner contacted the attorney of record Michael Lasky who acknowledged that the wrong drawings were filed. The intent was to file drawings in which the structure inside the dashed boundary is reduced to broken line form.  Mr. Lasky requested this Notice of Non-Response in order to provide him with time to make the necessary changes to the drawings. 
When the new drawings are filed, any view which are amended, must be labeled “AMENDED”.  This label must be located adjacent each amended view.  All replacement sheets of drawings must also be labeled “REPLACEMENT” in the top margin.   
Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is (571)272-2621.  The examiner can normally be reached on M-T 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Philip S Hyder/Primary Examiner, Art Unit 2917